            Case 1:19-cv-09501-DCF Document 40
                                            41 Filed 02/04/21
                                                     02/05/21 Page 1 of 2



                                   UNITED STATES DISTRICT COURT

                           FOR THE SOUTHERN DISTRICT OF NEW YORK

---------------------------------------------------------------

WJCA, INC.
                                                                               1:19-cv-09501
                  Plaintiff,

v.


TAILORED BRANDS, INC. and
TAILORED SHARED SERVICES, LLC,

                  Defendants
---------------------------------------------------------------

                           CONSENT ORDER OF DISMISSAL -FRCP 41(a)(2)


WHEREAS, the parties are interested in resolving the issues alleged in the Complaint and Answer

and Counterclaims in this action, and have negotiated in good faith for that purpose; and

WHEREAS, none of the parties to the above-captioned action is an infant or incompetent person;

and

WHEREAS, the parties in the above-captioned action wish to discontinue the litigation;

NOW THEREFORE it is agreed by and between the parties and/or their respective counsel(s) that

the above-captioned action and the responsive counterclaim(s) are voluntarily dismissed with

prejudice and without costs pursuant to the Federal Rules of Civil Procedure 41(a)(2).



         IT BEING SO ORDERED:                 2/5/2021         The Clerk of Court is directed to close this case on
                                                               the Docket of the Court.


                                                                             -- Freeman, Magistrate Judge
                                                                  Hon. Debra C.




                                                           1
          Case 1:19-cv-09501-DCF Document 40
                                          41 Filed 02/04/21
                                                   02/05/21 Page 2 of 2



CONSENTED TO AND AGREED:



/s Adam Silverstein                         /s Christopher LaRose


Adam Silverstein, Esq.                      Christopher LaRose, Esq.

Silverstein & Saperstein                    Armstrong Teasdale, LLP
30 Wall Street, 8th Fl.                     7700 Forsythe Blvd., Ste. 1800
New York, NY 10005                          St. Louis, MO 63105
(212) 233-4995                              (314) 259 4779
adamlaw@att.net                             clarose@atllp.com



s/ Scott Hollander

Scott C. Hollander, Esq.

Chiesa Shahinian & Giantomasi PC
One Boland Drive
West Orange, NJ 07052
(993) 530-2153
shollander@csglaw.com




                                        2
